Citation Nr: 0328427	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-07 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to increased rating for scar residuals, donor 
site, lower abdominal area, currently evaluated at 10 
percent.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or on being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from December 1942 to August 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The December 2000 rating decision also denied a claim for an 
increased rating (extra-schedular) for loss of right hand, 
currently evaluated at 70 percent.  The appellant's January 
2001 notice of disagreement (NOD) addressed only his claims 
for an increased rating of his scar residuals, TDIU, and SMC.  
Therefore, the decision on the rating of the appellant's loss 
of his right hand is not before the Board and will not be a 
part of this remand.


REMAND

The Board notes that the statement of the case (SOC) sets 
forth the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), 
which correctly informed the appellant that he has one year 
to submit any evidence he desires considered in support of 
his claims.  See Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  However, the RO has not 
informed the appellant of the specific evidence required to 
substantiate his claims and who would obtain what evidence.  
38 U.S.C.A. §§ 5100 et seq (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board is unable to 
correct this defect.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

The appellant's NOD states that, at his October 2000 VA 
medical examination, the examiner measured only part of his 
donor site scar, did not ask him any questions or perform any 
tests as concerns the donor site scar.  The Board notes that 
the February 1997 VA scar examination describes the scar as 
an approximately 36 to 38 centimeter (cm) linear scarring 
process running somewhat diagonally from the right iliac 
crest to the pubic region, along the beltline under the 
pannus.  The October 2000 VA hand examination describes a 
skin graft of 5.5 x 3 cm and a donor site in the lower 
quadrant of the abdomen of 19 cm.

While it appears that the October 2000 examination report may 
have been referring to the skin graft on the appellant's 
right hand with the 5.5 x 3 cm measurement, it is unclear, 
because the prior sentence refers to the appellant's 
complaint of pain at the donor site.  This factor combined 
with the significant discrepancy between the reported 
measured area of the scar as reflected in the February 1997 
and October 2000 examinations necessitates another 
examination to clarify the matter.  Further, the appellant 
has not been notified of the current rating criteria for skin 
disorders.  The RO should undertake initial review under the 
new regulations.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  After the above is complete, the RO 
shall schedule the appellant for an 
appropriate examination of his scar 
residuals at the appropriate VA medical 
facility.  Instruct the examiner to 
perform the examination in accordance 
with the current rating criteria for skin 
disorders, to include an accurate 
description and measurement of the area 
of any scar, so the Board can apply the 
current rating criteria for skin 
disorders.  Functional limitations do to 
the residual scarring should be set forth 
in detail, to include any limitations on 
the ability to undertake routine duties 
of active daily life.

3.  After all of the above is complete, 
the RO shall review all evidence obtained 
since the SOC with the other evidence of 
record.  This review should include 
initial consideration of rating the 
residual scarring under the criteria that 
became effective in 2002.  To the extent 
that any benefits sought on appeal remain 
denied, issue the appellant and his 
representative a supplemental SOC and, if 
all is in order, return the case to the 
Board for further appellate review.  That 
document should, as pertinent provide the 
new rating criteria for evaluating scars.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




